Exhibit 10.5

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is executed and delivered by DNA Dreamfields Company,
LLC (the “Debtor”), an Ohio limited lliability company, having its place of
business (or chief executive office if more than one place of business) located
at One Pasta Avenue, Carrington, ND  58421, to CoBank, ACB (the “Secured
Party”), a federally chartered instrumentality of the United States, whose
mailing address is P.O. Box 5110, Denver, Colorado 80217.

 

SECTION 1.         GRANT OF SECURITY INTEREST.  For valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Debtor hereby
grants to the Secured Party a security interest in all of the personal property
of the Debtor, wherever located and whether now existing or hereafter acquired,
together with all accessions and additions thereto, and all products and
proceeds thereof, including:

 

accounts; inventory (including without limitation, returned or repossessed
goods); goods; as-extracted collateral; chattel paper; electronic chattel paper;
instruments; investment property (including, without limitation, certificated
and uncertificated securities, security entitlements, securities accounts,
commodity contracts, and commodity accounts); letters of credit;
letter-of-credit rights; documents; equipment; farm products; fixtures; general
intangibles (including, without limitation, payment intangibles, choses or
things in action, litigation rights and resulting judgments, goodwill, patents,
trademarks and other intellectual property, tax refunds, miscellaneous rights to
payment, investments and other interests in entities not included in the
definition of investment property (including, without limitation, all equities
and patronage rights in all cooperatives and all interests in partnerships and
joint ventures), margin accounts, computer programs, software, invoices,  books,
records and other information relating to or arising out of the Debtor’s
business); and, to the extent not covered by the above, all other personal
property of the Debtor of every type and description, including without
limitation, supporting obligations, interests or claims in or under any policy
of insurance, commercial tort claims, deposit accounts, money, and judgments
(the “Collateral”).

 

Where applicable, all terms used herein shall have the same meaning as presently
and as hereafter defined in the Uniform Commercial Code (the “UCC”).

 

SECTION 2.         THE OBLIGATIONS.  The security interest granted hereunder
shall secure the payment of all indebtedness and the performance of all
obligations of the Debtor to the Secured Party of every type and description,
whether now existing or hereafter arising, fixed or contingent, as primary
obligor or as guarantor or surety, acquired directly or by assignment or
otherwise, liquidated or unliquidated, regardless of how they arise or by what
agreement or instrument they may be evidenced, including without limitation all
loans, advances and other extensions of credit and all covenants, agreements,
and provisions contained in all loan and other agreements between the parties
(the “Obligations”).

 

SECTION 3.         REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Debtor
represents, warrants and covenants as follows:

 

1

--------------------------------------------------------------------------------


 

A.            Title to Collateral.  Except as permitted by any other written
agreement between the parties, and except for any security interest in favor of
the Secured Party, the Debtor has clear title to all Collateral free of all
adverse claims, interests, liens, or encumbrances.  Without the prior written
consent of the Secured Party, the Debtor shall not create or permit the
existence of any adverse claims, interests, liens, or other encumbrances against
any of the Collateral.  The Debtor shall provide prompt written notice to the
Secured Party of any future adverse claims, interests, liens, or encumbrances
against all Collateral, and shall defend diligently the Debtor’s and the Secured
Party’s interests in all Collateral.

 

B.            Validity of Security Agreement; Corporate Authority.  This
Security Agreement is the valid and binding obligation of the Debtor,
enforceable in accordance with its terms.  The Debtor has the corporate power to
execute, deliver and carry out the terms and provisions of this Security
Agreement and all related documents, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Security
Agreement and all related documents.

 

C.            Location of the Debtor.  The Debtor’s place of business (or chief
executive office if more than one place of business) is located at the address
shown above.  The Debtor’s state of incorporation or formation is as shown
above.

 

D.            Location of Collateral.  All equipment and inventory are now at
the location or locations specified on Schedule A attached hereto and made a
part hereof.  All farm products and fixtures are now at the location or
locations specified on Schedule B attached hereto and made a part hereof.

 

E.             Name, Identity, and Corporate Structure.  The Debtor’s exact
legal name is as set forth above.  Except as otherwise disclosed to the Secured
Party in writing, the Debtor has not within the past ten years changed its name,
identity or corporate structure through incorporation, merger, consolidation,
joint venture or otherwise.

 

F.             Change in Name, State of Debtor’s Location, Location of
Collateral, Etc.  Without giving at least thirty days’ prior written notice to
the Secured Party, the Debtor shall not change its name, identity or corporate
structure, the location of its place of business (or chief executive office if
more than one place of business), its state of incorporation or formation, or
the location of the Collateral.

 

G.            Further Assurances.  Upon the request of the Secured Party, the
Debtor shall do all acts and things as the Secured Party may from time to time
deem necessary or advisable to enable it to perfect, maintain, and continue the
perfection and priority of the security interest of the Secured Party in the
Collateral, or to facilitate the exercise by the Secured Party of any rights or
remedies granted to the Secured Party hereunder or provided by law. Without
limiting the foregoing, the Debtor agrees to execute, in form and substance
satisfactory to the Secured Party, such financing statements, amendments
thereto, supplemental agreements, assignments, notices of assignments, and other
instruments and documents as the Secured Party may from time to time request. 
In addition, in the event the Collateral or any part thereof consists of
instruments, documents, chattel paper, or money (whether or not proceeds of the
Collateral), the Debtor shall,

 

2

--------------------------------------------------------------------------------


 

upon the request of the Secured Party, deliver possession thereof to the Secured
Party (or to an agent of the Secured Party retained for that purpose), together
with any appropriate endorsements and/or assignments.  Where Collateral is in
the possession of a third party, the Debtor will join with the Secured Party in
notifying the third party of the Secured Party’s security interest and obtaining
an acknowledgment from the third party that it is holding the Collateral for the
benefit of the Secured Party.  The Debtor will cooperate with the Secured Party
in obtaining control with respect to Collateral consisting of deposit accounts
(that are not held by the Secured Party as depositary institution), investment
property, letter-of-credit rights and electronic chattel paper.  The Secured
Party shall use reasonable care in the custody and preservation of such
Collateral in its possession, but shall not be required to take any steps
necessary to preserve rights against prior parties.  All costs and expenses
incurred by the Secured Party to establish, perfect, maintain, determine the
priority of, or release the security interest granted hereunder (including the
cost of all filings, recordings, and taxes thereon and the fees and expenses of
any agent retained by Secured Party) shall become part of the Obligations
secured hereby and be paid by the Debtor on demand.

 

H.            Insurance.  The Debtor shall maintain such property and casualty
insurance with such insurance companies, in such amounts, and covering such
risks, as are at all times satisfactory to the Secured Party.  All such policies
shall provide for loss payable clauses or endorsements in form and content
acceptable to the Secured Party.  Upon the request of the Secured Party, all
policies (or such other proof of compliance with this Section as may be
satisfactory to the Secured Party) shall be delivered to the Secured Party.  The
Debtor shall pay all insurance premiums when due.  In the event of loss, damage,
or injury to any insured Collateral, the Secured Party shall have full power to
collect any and all insurance proceeds due under any of such policies, and may,
at its option, apply such proceeds to the payment of any of the Obligations
secured hereby, or may apply such proceeds to the repair or replacement of such
Collateral.

 

I.              Taxes, Levies, Etc.  The Debtor has paid and shall continue to
pay when due all taxes, levies, assessments, or other charges which may become
an enforceable lien against the Collateral.

 

J.             Disposition and Use of Collateral by the Debtor.  Without the
prior written consent of the Secured Party and provided the Debtor is not in
default hereunder, the Debtor shall not at any time sell, transfer, lease,
abandon, or otherwise dispose of any Collateral except in the ordinary course of
its business.  The Debtor shall not use any of the Collateral in any manner
which violates any statute, regulation, ordinance, rule, decree, order, or
insurance policy.

 

K.            Receivables.  The Debtor shall preserve, enforce, and collect all
accounts, chattel paper, electronic chattel paper, instruments, documents and
general intangibles, whether now owned or hereafter acquired or arising (the
“Receivables”), in a diligent fashion and, upon the request of the Secured
Party, the Debtor shall execute an agreement in form and substance satisfactory
to the Secured Party by which the Debtor shall direct all account debtors and
obligors on instruments to make payment to a lock box deposit account under the
exclusive control of the Secured Party.

 

L.            Condition of Collateral.  All tangible Collateral is now in good
repair and condition and the Debtor shall at all times hereafter, at its own
expense, maintain all such Collateral in good repair and condition.

 

3

--------------------------------------------------------------------------------


 

M.           Condition of Books and Records.  The Debtor has maintained and
shall maintain complete, accurate and up-to-date books, records, accounts, and
other information relating to all Collateral in such form and in such detail as
may be satisfactory to the Secured Party, and shall allow the Secured Party or
its representatives at any reasonable time to examine and copy such books,
records, accounts, and other information.

 

N.            Right of Inspection.  At all reasonable times upon the request of
the Secured Party, the Debtor shall allow the Secured Party or its
representatives to visit any of the Debtor’s properties or locations so that the
Secured Party or its representatives may confirm, inspect and appraise any of
the Collateral.

 

SECTION 4.         DEFAULT.  The breach of any of the Obligations secured
hereby, and/or the breach of any representation, warranty, covenant, or
agreement contained in this Security Agreement, shall constitute default
hereunder.

 

SECTION 5.         RIGHTS AND REMEDIES.  Upon the Debtor’s default and at any
time thereafter, the Secured Party may declare all Obligations to be immediately
due and payable and may exercise any and all rights and remedies of the Secured
Party in the enforcement of its security interest under the UCC, this Security
Agreement, or any other applicable law.  Without limiting the foregoing:

 

A.            Disposition of Collateral.  The Secured Party may sell, lease, or
otherwise dispose of all or any part of the Collateral, in its then present
condition or following any commercially reasonable preparation or processing
thereof, whether by public or private sale or at any brokers’ board, in lots or
in bulk, for cash, on credit or otherwise, with or without representations or
warranties, and upon such other terms as may be acceptable to the Secured Party,
and the Secured Party may purchase at any public sale.  At any time when advance
notice of sale is required, the Debtor agrees that ten days’ prior written
notice shall be reasonable.  In connection with the foregoing, the Secured Party
may:

 

1.             require the Debtor to assemble the Collateral and all records
pertaining thereto and make such Collateral and records available to the Secured
Party at a place to be designated by the Secured Party which is reasonably
convenient to both parties;

 

2.             enter the premises of the Debtor or premises under the Debtor’s
control and take possession of the Collateral;

 

3.             without charge, use or occupy the premises of the Debtor or
premises under the Debtor’s control, including without limitation, warehouse and
other storage facilities;

 

4.             without charge, use any patent, trademark, tradename, or other
intellectual property or technical process used by the Debtor in connection with
any of the Collateral; and

 

4

--------------------------------------------------------------------------------


 

5.             rely conclusively upon the advice or instructions of any one or
more brokers or other experts selected by the Secured Party to determine the
method or manner of disposition of any of the Collateral and, in such event, any
disposition of the Collateral by the Secured Party in accordance with such
advice or instructions shall be deemed to be commercially reasonable.

 

B.            Collection of Receivables.  The Secured Party may, but shall not
be obligated to, take all actions reasonable or necessary to preserve, enforce
or collect the Receivables, including without limitation, the right to notify
account debtors and obligors on Receivables to make direct payment to the
Secured Party, to permit any extension, compromise, or settlement of any of the
Receivables for less than face value, or to sue on any Receivable, all without
prior notice to the Debtor.

 

C.            Proceeds.  The Secured Party may collect and apply all proceeds of
the Collateral, and may endorse the name of the Debtor in favor of the Secured
Party on any and all checks, drafts, money orders, notes, acceptances, or other
instruments of the same or a different nature, constituting, evidencing, or
relating to the Collateral. The Secured Party may receive and open all mail
addressed to the Debtor and remove there from any cash or non-cash items of
payment constituting proceeds of the Collateral.

 

D.            Insurance Adjustments.  The Secured Party may adjust, settle, and
cancel any and all insurance covering any Collateral, endorse the name of the
Debtor on any and all checks or drafts drawn by any insurer, whether
representing payment for a loss or a return of unearned premium, and execute any
and all proofs of claim and other documents or instruments of every kind
required by any insurer in connection with any payment by such insurer.

 

The net proceeds of any disposition of the Collateral may be applied by the
Secured Party, after deducting its reasonable expenses incurred in such
disposition, to the payment in whole or in part of the Obligations in such order
as the Secured Party may elect.  The enumeration of the foregoing rights and
remedies is not intended to be exhaustive, and the exercise of any right and/or
remedy shall not preclude the exercise of any other rights or remedies, all of
which are cumulative and non-exclusive.

 

SECTION 6.         OTHER PROVISIONS.

 

A.            Amendment, Modification, and Waiver.  Without the prior written
consent of the Secured Party, no amendment, modification, or waiver of, or
consent to any departure by the Debtor from, any provision hereunder shall be
effective.  Any such amendment, modification, waiver, or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No delay or failure by the Secured Party to exercise any remedy
hereunder shall be deemed a waiver thereof or of any other remedy hereunder.  A
waiver on any one occasion shall not be construed as a bar to or waiver of any
remedy on any subsequent occasion.

 

B.            Costs and Attorneys’ Fees.  Except as prohibited by law, if at any
time the Secured Party employs counsel in connection with the creation,
perfection, preservation, or release

 

5

--------------------------------------------------------------------------------


 

of the Secured Party’s security interest in the Collateral or the enforcement of
any of the Secured Party’s rights or remedies hereunder, all of the Secured
Party’s reasonable attorneys’ fees arising from such services and all expenses,
costs, or charges relating thereto shall become part of the Obligations secured
hereby and be paid by the Debtor on demand.

 

C.            No Obligation to Make Loans.  Nothing contained herein or in any
financing statement or other document executed or filed in connection herewith
shall be construed to obligate the Secured Party to make any loans or advances
to the Debtor, whether pursuant to a commitment or otherwise.

 

D.            Revival of Obligations.  To the extent the Debtor or any third
party makes a payment or payments to the Secured Party or the Secured Party
enforces its security interest or exercises any right of setoff, and such
payment or payments or the proceeds thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, and/or required to be
repaid to a trustee, receiver, or any other party under any bankruptcy,
insolvency or other law or in equity, then, to the extent of such recovery, the
Obligations or any part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment or payments
had not been made, or such enforcement or setoff had not occurred.

 

E.             Performance by the Secured Party.  In the event the Debtor shall
at any time fail to pay or perform punctually any of its duties hereunder, the
Secured Party may, at its option and without notice to or demand upon the
Debtor, without obligation and without waiving or diminishing any of its other
rights or remedies hereunder, fully perform or discharge any of such duties. 
All costs and expenses incurred by the Secured Party in connection therewith,
together with interest thereon at the Secured Party’s CoBank Base Rate plus four
percent per annum, shall become part of the Obligations secured hereby and be
paid by the Debtor upon demand.

 

F.             Indemnification, Etc.  The Debtor hereby expressly indemnifies
and holds the Secured Party harmless from any and all claims, causes of action,
or other proceedings, and from any and all liability, loss, damage, and expense
of every nature, arising by reason of the Secured Party’s enforcement of its
rights and remedies hereunder, or by reason of the Debtor’s failure to comply
with any environmental or other law or regulation.  As to any action taken by
the Secured Party hereunder, the Secured Party shall not be liable for any error
of judgment or mistake of fact or law, absent gross negligence or willful
misconduct on its part.

 

G.            Power of Attorney.  The Debtor hereby appoints the Secured Party
or the Secured Party’s designee as its attorney-in-fact, which appointment is
irrevocable, durable, and coupled with an interest, with full power of
substitution, in the name of the Debtor or in the name of the Secured Party, to
take any action which the Debtor is obligated to perform hereunder or which the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Security Agreement.  In taking any action in accordance with this Section, the
Secured Party shall not be deemed to be the agent of the Debtor.  The powers
conferred upon the Secured Party in this Section are solely to protect its
interest in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers.

 

H.            Continuing Effect.  This Security Agreement, the Secured Party’s
security interest in the Collateral, and all other documents or instruments
contemplated hereby shall

 

6

--------------------------------------------------------------------------------


 

continue in full force and effect until all of the Obligations have been
satisfied in full, the Secured Party has no commitment to make any further
advances to the Debtor, and the Debtor has sent a valid written demand to the
Secured Party for termination of this Security Agreement.

 

I.              Binding Effect.  This Security Agreement shall be binding upon
and inure to the benefit of the Debtor and the Secured Party and their
respective successors and assigns.

 

J.             Security Agreement as Financing Statement and Authorization to
File.  A photographic copy or other reproduction of this Security Agreement may
be used as a financing statement.  In addition, the Debtor authorizes the
Secured Party to prepare and file financing statements describing the
Collateral, amendments thereto, and continuation statements and file any
financing statement, amendment thereto or continuation statement
electronically.  In addition, the Debtor authorizes the Secured Party to file
financing statements describing any agricultural liens or other statutory liens
held by the Secured Party.

 

K.            Governing Law.  Subject to any applicable federal law, this
Security Agreement shall be construed in accordance with and governed by the
laws of the State of Colorado, except to the extent that the UCC provides for
the application of the law of another state.

 

L.            Notices.  All notices, requests, demands, or other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given when sent by registered or certified mail, return receipt requested,
addressed to the other party at the respective addresses given above, or to such
other person or address as either party designates to the other in the manner
herein prescribed.

 

M.           Severability.  The determination that any term or provision of this
Security Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other term or provision hereof.

 

IN WITNESS WHEREOF, the Debtor has executed this Security Agreement by its duly
authorized officer as of the day and year shown below.

 

Date:

January 22, 2008

 

DEBTOR:

DNA DREAMFIELDS COMPANY, LLC, an Ohio

 

 

 

limited liability company

 

 

 

 

 

 

By:

/s/ Edward Irion

 

 

 

 

 

 

 

 

Title:

CFO

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

To Security Agreement Dated January 22, 2008

 

 

Executed By:

DNA DREAMFIELDS COMPANY, LLC

 

 

(Name of Debtor)

 

Set forth below are the present locations (by county and state) of the Debtor’s
inventory and equipment.

 

None.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE B

 

To Security Agreement Dated January 22, 2008

 

 

Executed By:

DNA DREAMFIELDS COMPANY, LLC

 

 

(Name of Debtor)

 

Set forth below are the present locations (by county and state) of the Debtor’s
fixtures and farm products.

 

None.

 

9

--------------------------------------------------------------------------------